Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action 
Applicant’s arguments filed 08/23/2022 has been entered and fully considered however the rejection is still maintained over cited prior art taught by Pak (US Patent NO.: 9,067,198 B2) for claims 1-4, 6-9, 11-14, 34 and 36-39 which still meet the presently claimed limitation and does not place the application in condition for allowance.  

Applicant argues:
“Applicants respectfully consider the obviousness rejection flawed. In particular, Applicants observe the Examiner's allegation that Pak discloses a substantial absence of impurities in an alpha alumina, which is a component or raw material of the carrier, while instant claim 1 specifies a substantial absence (i.e., sum total amount of up to 0.5 wt%) of various binder species (i.e., alkali metal oxides, alkaline earth metal oxides, titanium oxide, zirconium oxide, and silicon-containing species) in the final carrier, i.e., as a whole. The disclosure of a high purity alpha alumina component in Pak does not, in itself, amount to a suggestion of a substantial absence of binder species in the carrier as a whole, as specified in claim 1. Indeed, as further discussed below, Pak discloses a number of other species in the final carrier, including binder species, which indicate the presence of species explicitly excluded in claim 1.”

See remarks, page 2.


The Examiner respectfully traverses as follows:

First, presently claimed limitation mention “A carrier for an ethylene epoxidation catalyst, the carrier comprising a porous alumina body composed of a sintered particles of alumina in a substantial absence of alkali metal oxides, alkaline earth metal oxides, titanium oxide, zirconium oxide, and silicon-containing species functioning as binder species for binding the sintered particles of alumina” where “comprising” is open ended language therefore it is clear the claims are open to include other additional materials which may include solvents, burnout materials, etc.,  that are not recited in claims and are not limited to only those that are included in the claimed limitation. In addition, presently claimed limitation does not disclose anywhere  “in the final carrier, i.e., as a whole”.  Pak teaches sintered particles of alumina composed of essentially only alumina where alpha alumina present of at least 95 or 98 wt% or more and may or may not include inorganic oxides other than alpha alumina such as silica, alkali metal oxides (i.e., sodium oxide)  and trace amounts of other metal-containing or non-metal-containing additives or impurities (Col.3 lines 30-36, interpreted “may not” as not being present in amount of zero and interpreted inorganic oxides of other metal-containing that would include alkaline earth metal oxides, titanium oxide, zirconium oxide).  Therefore, applicant’s argument is not persuasive and Pak teaches the presently claimed invention.
Applicant argues:
“Pak does not in any way suggest at least the feature in claim 1, as amended, of a substantial absence (i.e., no more than a sum total of 0.5 wt%) of alkali metal oxides, alkaline earth metal oxides, titanium oxide, zirconium oxide, and silicon-containing species functioning as binder species. To the contrary, Pak describes the use of solvents (e.g., water), temporary binders, burnout materials, permanent binders, and porosity control agents in addition to the alumina microparticles in the manufacture of the carrier (e.g., column 3, lines 27-53). Of particular significance, Pak specifically discloses the use of a permanent binder in the manufacture of the carrier (e.g., column 3, lines 46-52 of Pak), and this suggests that the carrier contains inorganic components other than alumina. Moreover, Pak provides no suggestion to one skilled in the art that the content of inorganic binder species in solvents, binders, burnout materials, permanent binders, and porosity control agents should be maintained at the extremely low amount claimed. Without any such suggestion, claim 1 remains unobvious. 
Moreover, Pak does not consider the incorporation of impurities into the carrier as a result of the manufacturing process. The content of impurities in the present invention is not determined solely by the content of impurities in raw materials, but also the content of impurities obtained through the manufacturing process, i.e., in the final product. See, for example, Paragraphs 0029 and 0073 (and Table 2) of the application as filed. Pak does not indicate the content of inorganic binder species in components of the carrier that may be obtained through the manufacturing process. As also indicated earlier above, Pak's use of a permanent binder, in particular, suggests that the carrier (i.e., as a whole) in Pak contains inorganic components other than alumina. Nowhere in Pak's disclosure of numerous other species, such as solvents, binders, burnout materials, permanent binders, and porosity control agents, does Pak indicate that any of these additional components should have binder species maintained at the extremely low level 
claimed”.

See remarks, pages 3-4.


The Examiner respectfully traverses as follows:
Pak teaches sintered particles of alumina composed of essentially only alumina where alpha alumina present of at least 95 or 98 wt% or more and further discloses may not include inorganic oxides other than alpha alumina such as silica, alkali metal oxides (i.e., sodium oxide)  and trace amounts of other metal-containing or non-metal-containing additives or impurities, see Col.3 lines 30-36, where interpreted “may not…” as zero amount of being present of inorganic oxides of other metal-containing or non-metal containing additive which would include zero amount of alkaline earth metal oxides, titanium oxide, zirconium oxide, therefore It would have been obvious to one of the ordinary skill in the art  before the effective filing date of applicant invention that sintered particles of alumina would result in substantial absence corresponds to sum total amount up to 0% of  inorganic oxides such as alkali metal oxides, silica and other metal-containing additives or impurities unless otherwise shown by applicant. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Further, Pak may disclose other materials such as solvents, binders, burnout materials, porosity agents and Pak does not need to disclose the amount of those material since present claimed limitation is not limited to amount of those other materials.  Present claimed invention is limited to comprising of substantial absence which corresponds to up to 0.5 wt% of alkali metal oxides, alkaline earth metal oxides, titanium oxide, zirconium oxide, and silicon-containing species which Pak teaches that may not present which is interpreted as zero amount of being present. Further, claimed limitation discloses “comprising” which is open ended language therefore it is clear the claims are open to include other additional materials which may include solvents, burnout materials, etc and amount of those materials not need to be disclosed. In addition, applicant’s argument related to content of impurities measured by the manufacturing process where again, content of impurities are not claimed in presently claimed invention and further presently claimed invention is only limited to catalyst composition claim and not process manufacturing catalyst therefore applicant’s arguments are moot.   Therefore, Pak teaches the presently claimed invention.
Based on the reason above the cited prior art taught by Pak teaches the claim invention, however, if the applicant believes that the pending claims are distinct from the cited prior art, the applicant needs to further modify the claim limitation/language to clarify the claim subject matter for further consideration and distinction from the prior art.

/SMITA S PATEL/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        09/13/2022